Citation Nr: 0902210	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychotic 
disability to include bipolar disorder 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from May 1982 until May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
and 3.326(a), see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Charles v. Principi, 16 Vet. App. 370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appear to be outstanding 1984 treatment 
records from the Jacksonville, Florida US Naval Hospital, and 
from a private facility in 1976 and/or 1977.

The veteran avers that he received approximately three weeks 
of psychiatric treatment at the Jacksonville, Florida, US 
Naval Hospital in 1984.  A review of the History of 
Assignments form, contained on the claims file microfiche, 
indicates the veteran was a patient at the naval hospital 
from December 7, 1984 to December 21, 1984.  The claims file 
also contains an October 2004 VA query to the National 
Personnel Records Center (NPRC), which requested copies of 
active duty inpatient clinical records from the Jacksonville 
Florida US Naval Hospital psychiatric unit.  This request was 
in error as it requested records from December 2, 1984 to 
October 20, 1984, and failed to include the appropriate time 
period.  

In addition, a record of a March 2001 VA examination reports 
that, in conjunction with the examination, the veteran stated 
he had a nervous breakdown in approximately 1976.  A record 
of a July 1998 private psychiatric initial diagnostic 
assessment indicates the veteran reported being hospitalized 
for two weeks in 1977 due to a nervous breakdown.  The claims 
folder does not contain any medical records from the 
aforementioned time period.

The Board finds that these in-service records and private 
clinical records may further assist the Board in developing a 
more complete picture of the veteran's disability and a 
reasonable effort should be made to obtain them.  See 
38 U.S.C.A. § 5103A(b). 

Finally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim.  In this case, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  As such, the Board finds 
that corrective notice should be sent to the veteran to so 
comply.



Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran corrective VCAA 
notice that includes an explanation of 
the information and evidence needed to 
substantiate a claim of entitlement to 
service connection for an acquired 
psychiatric disability.  Include 
notification of the criteria for 
consideration in the assignment of a 
disability rating and effective date for 
an award of benefits, in accordance with 
the guidelines of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact NPRC, and any other 
appropriate agency, and request an 
additional search for treatment records 
for the veteran's treatment in December 
1984, specifically to include December 7 
to December 21, 1984.  If no further 
medical records are available, the RO 
should note such, and the agency or 
agencies it contacted, in the file 

3.  Contact the veteran and request him 
to identify the complete facility name, 
address, and approximate dates of 
treatment for a nervous breakdown in 1976 
and/or 1977 on a provided VA Form 21-
4142, Authorization and Consent to 
Release Information.  Inform the veteran 
to complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment for an acquired 
psychiatric disability.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file, the veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
Notify the veteran that he may obtain the 
evidence himself and send it to VA.  

4.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the service 
connection issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




